Citation Nr: 0005592	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-05 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the assignment of a 10 percent disability evaluation 
for the residuals of a head injury for the period from June 
19, 1945, through October 18, 1993, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



REMAND

The veteran had active service from July 1940 to June 1945.

This appeal arises from 1997 rating decisions which assigned 
a 10 percent disability evaluation for the veteran's 
residuals of a head injury for the period from June 19, 1945, 
through October 18, 1993.

VA, in a January 1997 letter, requested that the veteran 
provide the locations, both VA and private, where he had 
received treatment for the residuals of a head injury since 
his discharge from service.  In his response the veteran 
indicated that he had received treatment at the Lexington VA 
Medical Center, Cooper Drive, and that he thought that all 
other VA treatment records were already on file.  In a March 
1994 report of VA hospitalization, it was indicated that the 
veteran had been treated at the VA in 1948, 1949, 1962, 1974 
and 1975 and was admitted to a VA hospital with global 
amnesia and confused state in November 1992.

The current record does not include a report of the veteran's 
November 1992 hospitalization or VA treatment records dated 
in several of the years referred to in the March 1994 report.  
As a number of the veteran's VA treatment records covering 
the period from June 19, 1945, through October 18, 1993, have 
not been associated with his claims file, the Board finds 
that the veteran's claim must be REMANDED to the originating 
agency for the following action:

1.  The originating agency should contact 
the veteran and request that he submit a 
complete list of VA and private 
facilities, including dates, where he 
received any medical treatment during the 
period from 1945 to 1994.  After 
obtaining the appropriate authorization, 
the originating agency should obtain 
copies of any available private treatment 
records not currently of record.  The 
originating agency should also obtain 
copies of all of the veteran's VA 
treatment records not currently of 
record, particularly those in the period 
from 1945 to October 1993.  Any records 
received should be associated with the 
claims folder.

2.  Upon completion of the above, the 
originating agency should readjudicate 
the issue of whether the assignment of a 
10 percent disability evaluation for the 
residuals of a head injury for the period 
from June 19, 1945, through October 18, 
1993, was proper.  If the benefit sought 
on appeal is not granted to the 
satisfaction of the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
includes a summary of all evidence 
received subsequent to the statement of 
the case.  They should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to obtain 
clarifying information and ensure due process.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



